Title: To John Adams from James Lovell, 13 January 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Janry. 13th. 1778
      
     
     First and foremost, become a reconciling advocate for me with your dear lovely Portia, who, from the most rational tender attachment to you, is as angry with me as her judiciously patriotic Spirit will allow, upon a foundation which I hope you have been acquainted with, long e’er this day.
     This hint must pass for an acknowledgement of the receipt of her letter of Decr. 19th. and for all the answer which I have courage to make.
     Mr. Thaxter must supply for my only mentioning that your favour of the 9th. Ultimo is in my pocket.
     By consulting my Scrawls to Mr. Hancock and to Mr. S. Adams, you will see why I seem so stingy of ink just now, who have appeared a prodigal in your eye not long since; when you have seen me spoiling whole quires of virgin paper with that black and mischievous Liquour.
     As a Supplement to what I have sketched to Mr. S. A.—I give you a Specimen of the agitating Genius of the Men of Leisure on the Banks of Schuylkill. They have offered 13 quarto pages of hints and observations to Genl. W— for his concurrence and conveyance to Congress. The spirit of those pages is contained in the following Analisis made by Secretary Thompson who has kept very near the Letter. You will percieve a roguish sneer in the Preface and Conclusion, but it is what no whig Farmer could avoid.
     
     For an honest Clue take the word recommend instead of make Lt. Generals &c. &c.
     A short and easy method of promoting the interest of America, of increasing her internal strength and her reputation with foreign powers.
     1. Let all colonial distinctions be done away.
     2. Let each state send to head quarters a proportional number of men to compose an army of 60,000 foot, 6,000 Artillery and 8,000 horse, besides artifficers &c.
     3. Let the Commander in chief and 6 Officers whom he shall be pleased to make Lt. Generals model and officer this army as they please; and, that those whom they dislike may not be much disgusted by being turned out of service, let them have lands assigned, by Congress; and, if the Chief and his 6 Lieutt Genls: think proper to give them a letter of recommendation, let them have a pension for life equal to one half of their present pay.
     4. To attach officers to the service let them hold their commissions for life, with liberty to sell out, when the commander in chief pleases, and let them have half pay, if the army is reduced.
     5. To establish a due subordination let none be promoted out of turn but such as the Chief and his 6 Lt. Generals please.
     6. Let all above the rank of Coll: be dignified with and after the war have pensions suitable to their rank.
     This done, Order and Regularity and Discipline will immediately take place. Every soldier will be clean and neatly dressed, his head combed and powdered; Sloth Desertion and Disease will be banished the Camp of the American army; nay, what is more, they will be well fed and their meat will be boiled instead of fried or broiled.
     I have a private letter from Docr. Franklin of Octr. 7th by which I find he and I are fully together in sentiment as to Applications of foreign Officers for employ here; so that my labours will be diminished in future.
     Our Commissions and Instructions to W–L– and R–I– got to hand the beginning of Octr. You will know the rest from Mr. Hancock as I have not time to tell the roguish Story to all my Colleagues. The public papers were stolen either in France or in America—or sold by the bearer.
     Genl. W — informs me that the Journals are found, upon my Directions, near the Gulph and shall be forwarded directly; The 3d. Vol: will immediately be set on foot after finishing the 2d. by printing the Month of Decr. 1776.
     
     
      I shall only say on this half Sheet that I am Your most affectionate humble Servant,
      Js Lovell
     
     
      I mistake I must go further or break a much more important promise. I must apologize to you and to the other Gentlemen thro’ you for our Brother Geary’s seeming Negligence of Friendship, by telling you that it is not in his power to write without neglecting to answer public Letters received as a Committee Chairman.
     
    